OPINION — AG — WATER WELLS, ELECTRICAL DISTRIBUTION SYSTEMS AND SEPTIC TANK SYSTEMS, USED ONLY FOR SERVICING THE HOMESTEAD, MAY NOT BE EVALUATED SEPARATELY FROM THE HOMESTEAD FOR AD VALOREM TAX PURPOSES. THE OKLAHOMA TAX COMMISSION, WHEN PERFORMING ITS STATUTORY DUTY TO ASSIST THE STATE BOARD OF EQUALIZATION, IS REQUIRED TO CONFORM WITH A UNIFORM METHOD OF DETERMINING ASSESSMENT PERCENTAGES AS ESTABLISHED BY THE STATE BOARD OF EQUALIZATION. CITE: 68 O.S. 1977 Supp., 2406 [68-2406], 68 O.S. 1971 2419 [68-2419], 68 O.S. 1971 2420 [68-2420], 68 O.S. 1977 Supp., 2455 [68-2455], 68 O.S. 1971 2403 [68-2403] [68-2403] (LARRY D. BARNETT)